

115 HRES 778 IH: Honoring Erin Hamlin of Remsen, New York, for proudly representing the United States in four consecutive Winter Olympic Games.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 778IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Ms. Tenney (for herself, Ms. Stefanik, Mr. King of New York, Mr. Faso, and Mrs. Carolyn B. Maloney of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Erin Hamlin of Remsen, New York, for proudly representing the United States in four
			 consecutive Winter Olympic Games.
	
 Whereas, on Tuesday, February 12, 2018, Erin Hamlin competed in her fourth and final Winter Olympic Games in Pyeongchang, South Korea, where she was also selected as the United States flag bearer in the Opening Ceremony on February 9, 2018;
 Whereas Erin Hamlin was the first female American luger to medal at any Winter Olympics, winning bronze at the 2014 Winter Olympics in Sochi, Russia, and was the first American of either gender to medal in singles competition; and
 Whereas Erin Hamlin was the first Olympic athlete to represent the village of Remsen, New York: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors Erin Hamlin and her hometown of Remsen, New York, on her performance at the 2018 Winter Olympic Games in Pyeongchang, South Korea;
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of Erin Hamlin for ably representing the United States at four consecutive Olympic Winter Games; and
 (3)recognizes and commends the people of Remsen, New York, and the surrounding area for their outstanding loyalty and support of Erin Hamlin throughout her Olympic career.
			